DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-5 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “there is no gripper surrounding said shaft” in Ln. 2 which deems the claim indefinite. The term “gripper” is not a recognized term of the art but is instead is a term applicant has selected to use in regarding to element 42 in certain embodiments of the instant application. One of ordinary skill in the art would thus be left to question whether the limitation is only precluding a structure which matches the form of gripper 42 disclosed in the instant application but would allow other structures on the shaft or whether the limitation is intended to more broadly forbid any structure around the shaft outer surface? It appears the latter interpretation is most correct. For the purposes of examination the limitation will be interpreted as reading “the sensor adaptor has no structure surrounding said shaft”.
Claim 4 recites the limitation “said shaft length” in Ln. 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a shaft length”.
Claim 5 recites the limitation “The sensor adaptor of claim 4” in Ln. 1 which deems the claim indefinite. The preamble is attempting to recite the claim as only drawn to a subcombination of the claim upon which it depends, which is improper. For the purposes of examination the limitation will be interpreted as reading “The apparatus of claim 4”.
Claim 5 recites the limitation “there is no gripper surrounding said shaft” in Ln. 2 which deems the claim indefinite. The term “gripper” is not a recognized term of the art but is instead is a term applicant has selected to use in regarding to element 42 in certain embodiments of the instant application. One of ordinary skill in the art would thus be left to question whether the limitation is only precluding a structure which matches the form of gripper 42 disclosed in the instant application but would allow other structures on the shaft or whether the limitation is intended to more broadly forbid any structure around the shaft outer surface? It appears the latter interpretation is most correct. For the purposes of examination the limitation will be interpreted as reading “the sensor adaptor has no structure surrounding said shaft”.
Claim 7 recites the limitation “the stop” in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the stopper end”.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device detecting at least one of the presence and absence of end-tidal carbon dioxide” in claims 4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “device detecting at least one of the presence and absence of end-tidal carbon dioxide” is best understood from the specification as at least: an anesthesia machine (¶¶0004, 0030).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 10,881,828. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of each of claims 1 and 4 are found within the overall narrower scope of patent claim 1. Instant claim 1 is merely a subcombination of patent claim 1, with patent claim 1 reciting all requirements of instant claim 1. Similarly, all limitations of claim 6 are found within the overall narrower scope of both patent claims 8 and 9.
Instant claim 2 is closely relatable to patent claim 7, but further adds the limitation that “said adaptor length extends for the entirety of said shaft length.” However, this further limitation is considered obvious in light of patent claim 7 as that patent has already specified “said shaft is exposed between said first end and said second end,” “there is no gripper surrounding said shaft,” and “a connector attached to said second end of said shaft” (in claim 1). Thus, one of ordinary skill in the art would have considered that with the shaft attached to the connector and the shaft fully exposed between its two ends that the adaptor length would obvious comprise the full length between the first and second ends of the shaft as there is no other structure allowed on the shaft. The additional limitation of instant claim 2 thus would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention in light of the overall requirements of patent claim 7 in terms of its recitation of the shaft.
Instant claim 5 is obvious against patent claim 7 for the same reasons as discussed above in regard to instant claim 2.
It is noted that while the instant application has been filed as a divisional application of the application which resulted in U.S. Patent No. 10,881,828 (U.S. Appn. 15/907,720) that the claims of the instant application are not shielded under 35 U.S.C. 121. Specifically independent claims 1, 4, and 6 are respectively duplicates of originally examined claims 1, 8, and 16 in the parent application. Those claims were deemed generic in the restriction/election requirement and were fully examined on their merits (see Non-Final Rejection mailed 01 May 2020). Additionally, claims 2 and 5 are drawn to subject matter which while initially withdrawn in the parent application due to the restriction/election requirement was later rejoined at allowance (i.e. claim 13). Because claims withdrawn in the parent application were subsequently rejoined at allowance when an allowable generic claim was allowed that claimed subject matter in the instant application is not shielded under 35 U.S.C. 121 (see MPEP 804.01 item “C” in discussion of “ situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121  does not apply”).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,881,828 in view of McNeill (U.S. Pub. 2012/0271187). All structural limitations of the method of instant claim 6 are found within the overall narrower scope of the apparatus of patent claim 6 with the exception of there being a plurality of exit ports (patent claim 1 only recites a single exit port). One having ordinary skill in the art would have considered it prima facie obvious to have used the apparatus of patent claim 6 to perform the method steps of instant claim 6 based at least upon the functional language recited in patent claim 6.
McNeill teaches inserting adapter 100 into one of holes 126 of mask 125 (e.g. Fig. 4; ¶0098). McNeill teaches holes 126 are a common feature of surgical masks (¶0093). It would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention to have specified in patent claim 6 the exit port is one of a plurality of exit ports based upon the teaching in McNeill of placing a CO2 detection adapter into one of a set of holes commonly found on surgical masks. The particular recitations of instant claim 7 are then found within the requirements of patent claim 6.
Instant claim 7 is not shielded under 35 U.S.C. 121 as, similar to the above discussion regarding instant claims 2 and 5, draws upon subject matter rejoined at allowance in the parent application (i.e. the connector defining the stopper end implies that no gripper is present).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (U.S. Patent 5474060).
Regarding claim 1, Evans discloses a sensor adaptor (Fig. 2 #32, 42; Col. 4-8) for coupling a face mask (Fig. 1 #12) to a gas sampling tube (Fig. 1 #26), comprising: a shaft (Fig. 2 #32) extending between a first end (Fig. 2 right) and a second end (Fig. 2 left until #42) and defining a shaft length extending from said first end to said second end; said shaft having a generally tubular shape (Col. 6, Ln. 16-20) including a shaft outer surface (Fig. 2 of #32) presenting a smooth cylindrical shape and a shaft inner surface (Fig. 2 of #32) opposite said shaft outer surface, and presenting a channel having a cylindrical shape (Fig. 2), said channel being unobstructed (Fig. 2) and extending continuously from said first end to said second end (Fig. 2) for providing a direct pathway for end-tidal carbon dioxide to travel toward the gas sampling tube (Col. 5, Ln. 2-5); said shaft including an adaptor tip (Fig. 2 rightward portion of #32) adjacent said first end for placement within the face mask and defining an adaptor length being a portion of said shaft length (Fig. 2); a connector (Fig. 2 #52; Col. 6, Ln. 41-43) attached to said second end of said shaft for coupling said channel of said shaft to the gas sampling tube (Figs. 1-2); and said smooth cylindrical outer surface of said shaft outer surface extending substantially the entire length from said connector to said first end (Fig. 2) for providing a tight frictional press fit engagement (Col. 5, Ln. 6 – Col. 6, Ln. 15) within a circular hole (Fig. 2 #30) of an exit port of the face mask. Port 30 and boss 48 are made to match a size of tubular portion of element 32 (e.g. Col. 5, Ln. 53-61; Fig. 2). The claim does not require the sensor adaptor to be detachable from the face mask. The term “generally” is not understood to meaningfully further define a common meaning of the term “tubular”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent 5474060).
Regarding claim 4, Evans discloses an apparatus (Fig. 1; Col. 4-8) for coupling to a gas sampling tube (Fig. 1 #26) connected to a device detecting at least one of the presence and absence of end-tidal carbon dioxide (Col. 4, Ln. 53-64 discloses at least a functional equivalent), comprising: a face mask (Figs. 1 #12) for disposing over a nose and mouth of a patient (Col. 4), said face mask including a side portion (Fig. 2 perimeter of #30) defining an exit port (Fig. 2 #30) including a circular hole therethrough; a sensor adaptor (Fig. 2 #32, 42) for coupling said face mask to the gas sampling tube (Figs. 1-2) and including a shaft (Fig. 2 #32) extending from a first end (Fig. 2 right) to a second end (Fig. 2 left until #42), said shaft including a shaft outer surface (Fig. 2 of #32) presenting a smooth cylindrical shape (Col. 6, Ln. 16-20) with a shaft outside diameter providing a tight frictional press fit engagement within said circular hole of said exit port of said face mask (Col. 5, Ln. 6 – Col. 6, Ln. 15), said shaft including a shaft inner surface (Fig. 2 of #32) presenting a channel (Fig. 2) extending continuously from said first end to said second end for providing a continuous pathway from said face mask toward the gas sampling tube (Col. 5, Ln. 2-5), said shaft including an adaptor tip (Fig. 2 rightward portion of #32) adjacent said first end for being disposed in the exit port of the face mask and defining an adaptor length being a portion of said shaft length (Fig. 2); a connector (Fig. 2 #42, 52; Col. 6, Ln. 41-43) attached to said second end of said shaft for coupling said channel of said shaft to the gas sampling tube (Figs. 1-2); and said smooth cylindrical outer surface of said shaft outer surface extending substantially the entire length from said connector to said first end (Fig. 2) for providing the tight frictional press fit engagement within said circular hole of said exit port of said face mask (Fig. 2). The recitation in the preamble of being connected to a device detecting at least one of the presence and absence of end-tidal carbon dioxide represents an intended use and is given limited patentable weight (MPEP 2111.02). Port 30 and boss 48 are made to match a size of tubular portion of element 32 (e.g. Col. 5, Ln. 53-61; Fig. 2). The claim does not require the sensor adaptor to be detachable from the face mask. The term “generally” is not understood to meaningfully further define a common meaning of the terms “flat” and “uniform thickness”. The generally flat side portion is not required to be at a particular location on the face mask or to be oriented in a particular direction.
Evans is silent as to whether the side portion being generally flat and having a generally uniform thickness; wherein said generally flat side portion immediately surrounding said circular hole has said generally uniform thickness. The term “portion” does not require a particular size and/or orientation.
However, the claim places no requirement on a particular location and/or size of the recited generally flat side portion. Thus, the generally flat side portion may be read as merely the perimeter bounding port 30 (Fig. 2). One having ordinary skill in the art would have considered it prima facie obvious that in order to create the desired flush connection of mask body 12 exteriorly against flange 46 and interiorly against boss 48 that the perimeter bounding port 30 would desirably be flat. Further, over such a limited area which solely defines port 30 one having ordinary skill in the art would expect a uniform thickness rather than having any thickness variations.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Evans the side portion being generally flat and having a generally uniform thickness; wherein said generally flat side portion immediately surrounding said circular hole has said generally uniform thickness based upon the limited area required to define a perimeter of port 30 while taking into further account the desired flush connection of mask body 12 exteriorly against flange 46 and interiorly against boss 48 as taught by Evans.
Allowable Subject Matter
Claims 2-3, 5, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 2 and 5-7 are additionally rejected based upon the above nonstatutory double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Evans fails to teach or suggest said shaft is exposed between said first end and said second end, and wherein [the sensor adaptor has no structure surrounding said shaft], and wherein said adaptor length extends for the entirety of said shaft length. It is noted that the allowability of the claim is specifically reliant upon the claim interpretation applied to the instant claim in response to the 35 U.S.C. 112(b) rejection of the claim. Evans teaches flange 46 as an integral portion of tubular element 32 (Fig. 1; Col. 5, Ln. 16-23). The instant claim prohibits the presence of any external structure on the shaft and defines the shaft as fully extending from the connector to an end of the sensor adaptor. Thus, the presence of flange 46 eliminates Evans as potential prior art against the instant claim. And considering the important role intended of flange 46 in Evans one of ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have removed flange 46 of Evans without improper hindsight reasoning.
In additional consideration it would be an unfair reading of Evans to attempt to only read the portion of tubular element 32 rightward from flange 46 in Fig. 2 as the shaft of the claim since flange 46 does not serve any relation to the claimed connector “for coupling said channel of said shaft to the gas sampling tube.” Such an arbitrary reading of Evans would not have been readily considered by one of ordinary skill in the art without improper hindsight reasoning of the claimed invention.
The other prior art closest to claim 1 is Davenport (U.S. Patent 5400781) which teaches a beveled tube 24 and female luer connector 22 relatable to the sensor adaptor of claim 1. However, those two structures are described by Davenport as “molded integrally with the mask” (Col. 2, Ln. 47-53) which clearly indicates that there is not a continuous shaft outer surface from the connector to the first end since the  presence of the mask interrupts beveled tube 24 before female luer connector 22.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning. The instant claim is afforded an effective filing date of 21 Jan 2014 based upon the exclusion of a gripper from the sensor adaptor.
Regarding claim 5, the claim is allowed over the prior art for the same reasons as discussed above in regard to claim 2. Again, the instant claim is afforded an effective filing date of 21 Jan 2014 based upon the exclusion of a gripper from the sensor adaptor.
Regarding claim 6, the prior art fails to teach or suggest a method for manufacturing an apparatus for coupling to a device detecting at least one of the presence and absence of end-tidal carbon dioxide, comprising all required steps and elements of the instant claim. Specifically, the claim requires a face mask including a particularly placed plurality of exit ports wherein one of the exit ports receives a sensor adaptor having particularly defined elements and shaping.
Closest prior art to the instant claim include: the above discussed Davenport and Evans, McNeill (U.S. Pub. 2012/0271187), and Roberts (WO 2013/021172 A1).
Davenport cannot read on the instant claim for reasons similar to those discussed above in regard to claim 2.
Evans teaches inserting tubular element 32 into a specially formed port 30 on face mask 10. That port 30 is singular and designed and cannot read on the plurality of exit ports required of the instant claim. Further, it appears that tubular element 32 has been specifically sized to fit into port 30 and that it would not fit into side vents 24 without resizing. Considering that Evans has specifically designed port 30 to receive tubular element 32 it would not have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention to have changed the size of tubular element 32 to instead fit within side vents 24 without improper hindsight reasoning.
McNeill teaches inserting adapter 100 into holes 126 of mask 125 (e.g. Fig. 4) but specifically teaches that fitting 107 is what provides a frictional fit to the holes 126 and not any portion of perforated tube 110 between fitting 107 and tip 108 (¶¶0096-0098, 0110, claim 1). McNeill thus fails to teach or suggest at least “a shaft outer surface presenting a smooth cylindrical shape with a shaft outside diameter being approximately equal to the exit port diameter of the face mask for providing the tight frictional press fit engagement between said shaft outer surface and said exit port.” Seeing how McNeill is specific in intending the outer diameter of the flexible tube to be smaller than the mask hole which receives the flexible tube one having ordinary skill in the art at the time of the effective filing of the invention would not have been motivated to modify McNeill in order to increase the outer diameter of the flexible tube without improper hindsight reasoning. Further, such a modification might detract from the operation of the tube as being flexible.
Roberts teaches an adaptor (Figs. 1-4c) for placement into one of a plurality of exit ports on a mask (Fig. 5). However, every embodiment of Roberts specifically uses a tapered design to interface between the adaptor of the exit port. Roberts teaches this design as specifically useful in allowing the adaptor to be useable with differently sized masks (Pg. 2, Ln. 16-19). The tapered design of Roberts fails to accurate read on at least the required “a shaft outer surface presenting a smooth cylindrical shape with a shaft outside diameter being approximately equal to the exit port diameter of the face mask for providing the tight frictional press fit engagement between said shaft outer surface and said exit port.” Seeing how Roberts is specific in intending a tapered design for the adaptor to provide versatility of use one having ordinary skill in the art at the time of the effective filing of the invention would not have been motivated to modify Roberts to instead have a non-tapered design without improper hindsight reasoning. 
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning. The instant claim is afforded full priority dating to 25 Feb 2013.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785